 In the Matter of BAGLEY & SEWALLCOMPANY and INTERNATIONALASSOCIATION OF MACHINISTS(A. F. L.) -Case No. R-3404.-Decided February 21, 1942Jurisdiction:toolmanufacturing industryInvestigation and Certification of Representatives:existence of question .refusal to accord union recognition ; election necessary.UnitAppropriate for CollectiveBargaining:employees in the machineshop of the Company excluding clerical and supervisory employees, watch-men, and engineers;employees in the foundry excluded notwithstandingCompany's contention that they should be included-employees of anotherCompany owned individually by the president and majority stockholderof the above Company excluded from the unit found appropriate notwith-standing sole union's desire for their inclusion where among other circum-stances there is an absence of showing whether the labor relations of thecompanies are administered jointly or separately.Bond, Sehoeneck d King,byMr. Tracy H. Ferguson,of Syracuse,N. Y., andMr. Lawrence R. Ormiston,ofWatertown, N. Y., for theCompany.Mr. Willriam H. Bradt,of Albany, N. Y., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'On November 3, 1941, International Association of Machinists,affiliated with the American Federation of Labor, herein called theUnion, filed with the Regional Director for the Third Region(Buffalo,New York) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofBagley & Sewall Company, Watertown, New York, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On December 6, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of39 N. L. R. B., No. 16.67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due 'notice.On December 9, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice- a hearing was held on December 16,1941, atWatertown, New York, before Peter J. Crotty, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded both parties.During the course of the hearing the TrialExaminer made rulings on motions and on objections to the admis-sion of evidence.The -Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBagley & Sewall Company has a plant at Watertown, New .York,at which it normally manufactures paper-making machinery but nowis engaged primarily in making machine tools, Prentiss dies, visesand boiler heads for the United States Navy, and parts for 155 mmguns.From December 1, 1940, to November 30, 1941, the, Companyused materials exceeding in value $75,000, of which more than 15 per-cent was shipped to the Company from points outside the. State ofNew York. During the same period the Company manufacturedfinished products amounting in value to more than $75,000, of whichmore than 50 percent was shipped to points outside the State of NewYork:The Company admits that it is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATIONINVOLVEDInternationalAssociation ofMachinists is a labororganizationaffiliatedwith the American Federation of Labor, admitting to mem-bershipemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested that the Company recognize it as theexclusiverepresentative of employees of the Company for the pur-poses ofcollectivebargaining.The Company has refusedrecognition BAGLEY & SEWALL COMPANY69to the Union upon the grounds that the employees the Union desiresto represent do not constitute an appropriate unit and that the Com-pany is not convinced that the Union represents a majority of theemployees within the unit claimed by the Union.It appears from a report of the Regional Director that the Unionrepresents a substantial number of the employees in the unit herein-after found to be appropriate?We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in, Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of 'commerce.V. THE APPROPRIATE UNITThe'Company has a machine shop with several departments and afoundry.Across the street from the Company's plant, there is a shopfor the reconditioning of used machinery, operated under the nameLance Machine Company, herein called'the Lance Company.TheUnion 'seeks a unit consisting of all employees in the machine shop ofthe Company as well as the employees of the Lance Company, ex-cluding clerical and supervisory employees, watchmen, and engi-neers?The Company contends. that the employees of the foundryshould also be included in the unit and that the employees of theLance Company should be excluded.The Lance Company is not a corporation but is owned individ-ually by-one Cooper, the Company's president and majority stock-holder.The Company receives orders from-the Lance Company whichare treated like the orders received from any other Company.Therecord indicates that an employee of the Lance Company works in theofficeof the Company on the accounts and records of the Lancei The Regional Director reported,that the Union submitted 143 application cards, ofwhich 129 were dated between September 9 and October 29, 1941, and 14 bore no dateTherecord does not show the number of employees in the alleged appropriate unit. In itspetition the Union alleges that there are approximately 164 employees in the unit it claimsappropriate.S The Union seeks to have the following classes of employees included in the appropriateunit(It is not clear from the record whether they work in the machine shop and in the shopof the Lance Company or only in the machine shop)group leaders,stock clerks,shipping-department employees,wood-department employees,grinders, rollers,gear cutters,planers,millworkers,maintenance employees(including sheet-metal workers or pipe fitters andmillwrights),firemen, electricians,painters,crane operators,road men in the erectiondepartment,sweepers,and truck drivers. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany., In addition, the employees of the Lance Company arepaid by checks of the Company and these payments are then chargedagainst the Lance Company's account.The record does not indi-cate, however, whether the labor relations of the Company and theLance Company are administered jointly or separately.Nor doesthe record show the extent to which, if any, the Lance Company iscontrolled by the Company.Under these. circumstances, we are notsatisfied that the evidence in the record, warrants the inclusion ofthe employees of the Lance Company_ in a unit together with em-ployees of the company.3The machine shop and the foundry are separate departments oftheCompany.Moreover, the record indicates that the "MoldersUnion" has jurisdiction over the employees in the foundry. and hascommenced to organize them.We are of the opinion that the em-ployees of the foundry should be excluded from the unit of employeesin the machine shop.4We find that all employees in the machine shop 5 of the Companyexcluding clerical and supervisory employees, watchmen, and en-gineers, constitute a unit appropriate for the purposes of collectivebargaining and that said unit-will insure to-,employees of the Com-pany the full benefit of their right, to self-organization, and tocollective bargaining and otherwise.will effectuate the policies ofthe Act.VI.THE DETERMINATION OF, REPRESENTATIVESWe find that the question concerning- representation which hasarisen can best be resolved by the holding of an election by secretballot. ' In accordance with our usual practice, we shall direct thatthe employees of the Company eligible to vote in the election shallbe those who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction of Election,subject to the limitations and additions hereinafter set forth in theDirection.Upon the basis of the above findings of fact" and upon the entirerecord in the case, the Board rakes the following :CONCLUSIONS OF LAW,1.A question affecting commerce has ,arisen concerning the rep-resentation of employees of Bagley !& Sewall Company, within -thes CfMatter of Farmers Feed Company of New YorkandEmployees of the'Farmers FeedCompany;36 N. L.R. B 6504 SeeMatter of Smith&Caffrey CompanyandInternationalAssociationBridge StructuralOrnamental Iron Workers Local Union#612, 38 N L R B 90.5 The employees of the machine shop included in the unit are listed in footnote 2 above. BAGLEY & SEWALL COMPANY71meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees in the machine shop of the Company excludingclerical and supervisory employees, watchmen and engineers, consti-tute a '_unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, .it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bagley & Sewall Company, Watertown, New York, an electionby secret ballot shall be conducted as early as possible but not laterthan 30 days from the date of this Direction of Election under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tionsBoard, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees in the machine shop of the,Company, including employees who did not work during,such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding clerical and supervisory employees, watchmenand engineers, and employees who have since quit or been'dischargedfor cause, to determine whether or not they desire to be representedby International Association of Machinists, affiliated-with the Amer-ican Federation of Labor, for the purposes of collective bargaining. IntheMatterof BAGLEY&SEwALL COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS(A.F.L.)Case No. B-3414ORDER PERMITTING WITHDRAWAL OF PETITIONMarch 07, 194The Board having issued a Decision and Direction of Election, datedFebruary 21, 1942,1 in the above-entitled case, and, on March 18, 1942,International Association of Machinists, affiliated with the AmericanFederation of Labor, having requested. permission to withdraw thepetition for investigation and certification of representatives,IT IS HEREBY ORDERED that the request of the petitioner, for permis-Sion to withdraw its petition be, and it hereby is, granted, and that theaforesaid case be, and it hereby is, closed.139 N L R B 67.39 N. L R B, No 16a.72